Citation Nr: 0900099	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  96-16 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial evaluation for multinodular 
goiter, status post subtotal thyroidectomy, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1991 to 
August 1994 with additional prior active and inactive duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, that granted service connection for 
hypertension, rated as 10 percent disabling; headaches, rated 
as 10 percent disabling; thyroid cysts, rated as 
noncompensable; and anxiety, rated as noncompensable, each 
effective from August 6, 1994.  

In a September 1997 rating decision, the RO noted that the 
medical evidence showed that the veteran's conditions were 
manifestations of hyperthyroidism due to a multinodular 
goiter.  Accordingly, the veteran's disability was 
recharacterized as a multinodular goiter with hyperthyroidism 
manifested by multi-system involvement including panic 
attacks with agoraphobia and anxiety, memory loss, headaches 
with photophobia, hypertension with history of tachycardia, 
insomnia, joint pains, personality changes, and somatization.  
This disability was rated as 60 percent disabling under 
Diagnostic Code 7900, effective from August 6, 1994.  

The veteran failed to appear for a Board hearing in June 
2005.  The Board remanded the case to the RO for additional 
development in February 2006.  


FINDING OF FACT

The veteran's service-connected thyroid disorder is not 
manifested by tachycardia (more than 100 beats per minute), 
increased levels of circulating thyroid hormones, eye 
involvement, muscular weakness, or loss of weight.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for multinodular goiter, status post subtotal thyroidectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code 7900 (1995, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was satisfied through June 2004 and 
January 2007 letters to the veteran that addressed all 
required elements.  Regardless, in Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

Here, the veteran's claim for service connection was granted 
in June 1995, prior to enactment of the VCAA in November 
2000, and a disability rating and effective date were 
assigned.  It is from that decision that the current appeal 
arose.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, i.e. 
VCAA notice was not required at that time, VA's duty to 
notify in this case has been satisfied.  The claim was most 
recently readjudicated in an October 2007 supplemental 
statement of the case.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements from the veteran.  VA examinations were conducted 
in September 1996, May 1997, July 2002, and June 2007.  The 
veteran was scheduled for three VA psychiatric examinations 
in 2007, but failed to report for them.  She claimed in June 
2007 that she had missed her VA examination due to passing 
out and memory problems, but she missed the last one in July 
2007 without an excuse being offered, and there is a 
September 2007 VA psychiatric treatment report of record 
which is sufficient.  VA has satisfied its assistance duties.

Higher rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  See 
38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.

The veteran's service-connected disorder is rated under 
Diagnostic Code 7900, hyperthyroidism.  Diagnostic Code 7900 
was revised effective June 6, 1996.  See 61 Fed. Reg. 20446 
(May 7, 1996).  The revised rating criteria cannot be applied 
before that effective date.  

Under old Diagnostic Code 7900 (1995), which was in effect 
prior to June 6, 1996, a 60 percent evaluation was warranted 
when the hyperthyroidism was severe, with marked emotional 
instability, fatigability, tachycardia and increased pulse 
pressure or blood pressure, and increased levels of 
circulating thyroid hormones.  A 100 percent evaluation was 
warranted when hyperthyroidism was pronounced, with thyroid 
enlargement, severe tachycardia, increased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays), with marked nervous, cardiovascular or 
gastrointestinal symptoms; muscular weakness and loss of 
weight; or postoperative with poor results, and the 
"pronounced" symptoms persisting.  38 C.F.R. § 4.119, Code 
7900 (1995).

Under old 38 C.F.R. § 4.112 (1995), minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over time.  Consideration is given to standard 
age, height and weight tables and to the individual's 
predominant weight pattern as reflected by the records.  

Under new Diagnostic Code 7900 (2008), which is effective 
from June 6, 1996, a 60 percent rating requires emotional 
instability, tachycardia, fatigability, and increased pulse 
pressure or blood pressure.  A 100 percent rating requires 
thyroid enlargement, tachycardia, eye involvement, muscular 
weakness, loss of weight, and sympathetic nervous system, 
cardiovascular, or gastrointestinal symptoms.  Note (1) to 
the Code provides that if disease of the heart is the 
predominant finding, evaluate as hyperthyroid heart disease 
(Code 7008) if doing so would result in a higher evaluation.  
Note (2) to the Code provides that if ophthalmopathy is the 
sole finding, evaluate as impairment of field vision 
impairment (Code 6080); diplopia (Code 6090); or impairment 
of central visual acuity (Codes 6061-6079).  38 C.F.R. § 
4.119, Diagnostic Code 7900 (2008).

Under new 38 C.F.R. § 4.112 (2008), the term "minor weight 
loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  "Baseline weight" means the average weight for the 
two-year-period preceding onset of the disease.  
38 C.F.R. § 4.112 (2008).

The veteran weighed 130 pounds in July 1993.  In January 
1994, a thyroid ultrasound revealed 2 cysts in her right 
lobe.  Thus, her baseline weight before her thyroid disorder 
will be considered to be about 130 pounds.  As of September 
2007, she weighed 157 pounds.  The Board concludes that she 
has not had weight loss as a consequence of her thyroid 
disorder.  38 C.F.R. § 4.112 (1995, 2008).

The veteran had thyroid enlargement prior to her thyroid 
surgery in April 2000.  She no longer has thyroid enlargement 
as reflected by the June 2007 VA examination report.  That 
report indicates that her thyroid was not palpable on  
examination.  The veteran does not have eye involvement as 
reflected by the September 1996, July 2002, and June 2007 VA 
examination reports.  Those reports indicate that she had no 
lid lag, her pupils were equal, round, reactive to light and 
accommodation, and had normal extraocular motions, and that 
she had no exophthalmos, and that her optic fundi had no 
dilation and appeared normal.  

The veteran does not have muscular weakness as reflected by 
an April 2000 VA outpatient treatment record and the VA 
examination reports.  Her motor strength was consistently 5/5 
in the upper and lower extremities, and muscle tone and bulk 
has been described as normal.    

Tachycardia does not appear to be present.  The veteran's 
pulse was 75 on VA examination in September 1996, 88 on VA 
examination in May 1997, 68 and 94 on VA evaluations in March 
and April 2006 respectively, and 72 on VA examination in July 
2002.  Other evaluations in August 1998, February 2001, 
October 2001, December 2001, and May 2002 did not reveal 
tachycardia.  

Increased levels of circulating thyroid hormones was not 
demonstrated on any of the VA examinations or in the 
treatment records.  In June 2007, VA the examiner indicated 
that the veteran's most recent TSH level had been 0.74, which 
was normal, and that her surgical removal of goiter with 
subsequent hormone replacement was apparently in good 
control.  This also demonstrates that while the veteran's 
condition is postoperative, there are not poor results. 

Therefore, while the veteran has cardiovascular, nervous, and 
gastrointestinal symptoms as shown in the medical records as 
well as a history of thyroid enlargement, a rating higher 
than 60 percent under the new Diagnostic Code 7900 is not 
warranted in the absence of tachycardia, eye involvement, 
muscular weakness, and loss of weight.  Likewise, in the 
absence of severe tachycardia and increased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays); muscular weakness and loss of weight; or 
postoperative with poor results, the criteria for a 100 
percent rating under the old criteria are not met or 
approximated.  The degree of impairment shown more nearly 
approximates the old and new 60 percent rating criteria.  

Using new Diagnostic Code 7900 to rate the veteran based on 
Diagnostic Code 7008 would not benefit the veteran, as no 
higher schedular rating than 30 percent is available.  See 
38 C.F.R. § 4.104, Diagnostic Codes 7008, 7010 (2008).  Nor 
is there any evidence of congestive failure.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7008, 7013 (1996).  Opthalmopathy 
is not the sole finding, so rating the disorder based on an 
appropriate eye Diagnostic Code using new Diagnostic Code 
7900 is not warranted.

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Finally, there is no evidence that the manifestations of the 
thyroid disability are unusual or exceptional to demonstrate 
that the rating schedule is inadequate for determining the 
proper level of disability.  Therefore, the Board finds that 
the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 60 percent 
for multinodular goiter, status post subtotal thyroidectomy, 
is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


